Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 9, 10, 11, 13, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sylvan et al. (US 2017/0372457; hereinafter Sylvan).
Regarding claim 1: 
Sylvan discloses an imaging display device (see Fig. 1) comprising: 

processing unit configured to process the first image information from the imaging unit and generate second image information (see Fig. 1, processor 16 and dedicated processing device 20; also see Figs. 6 and 8; rendering frame start at T1 corresponds to the first image information; generating a composite image at step 820 corresponds to the generated second image information); 
a display unit configured to display an image that is based on the second image information from the processing unit (see Fig. 6 and Fig. 8, step 822); and 
a pupil detection unit configured to acquire vector information on a pupil (see Fig. 1, inward facing image sensors 18C), 
wherein the processing unit generates the second image information by processing the first image information based on the vector information on the pupil (see paragraphs 45 and 53).
Regarding claim 3: 
Sylvan discloses the imaging display device according to claim 1, wherein the pupil detection unit includes a function of detecting a line of sight, and wherein, when processing the first image information, the processing unit sets a region of interest in the first image information in accordance with the detected line of sight, and performs processing of increasing resolution of the region of interest (see paragraph 53; the user’s gaze direction is a line of sight, which the processing unit use to increase the resolution of the updated image).
	Regarding claim 9: 
	Sylvan discloses the imaging display device according to claim 1, 

wherein, based on the first image information, the processing unit generates, as the second image information, first prediction image information at a second time later than the first time (see Fig. 8; the composite image at step 820 corresponds to the first predication image information which is generated at a second time later than T1), and 
wherein the display unit displays an image that is based on the first prediction image information, at the second time (see Fig. 8, step 822 displays the composite image at the second time).
Regarding claim 10: 
Sylvan discloses the imaging display device according to claim 9, 
wherein the imaging unit acquires third image information at the second time (see Figs. 3 and 8; the rending pipeline inherently would require obtaining a third image information at the second time in order to continuously display and update the image based on user’s new perspective), and 
wherein, at a third time later than the second time, the imaging unit acquires fourth image information and the display unit displays an image that is based on second prediction image information generated from the third image information (see Fig. 8; the second composite image at step 820 corresponds to the fourth image information; essentially, the steps in Fig. 8 are repeated in order to continuously update the image based on user’s new perceptive).
Regarding claim 11: 
Sylvan discloses the imaging display device according to claim 10, 
wherein, at a fourth time between the first time and the second time, the imaging unit performs an image capturing operation of obtaining fifth image information (see Fig. 8; step 812; the user input received at this step includes user’s gaze direction information which is the fifth image information), and 
wherein the first prediction image information is generated at least from the first image information and the fifth image information (see Fig. 8, step 822).
Regarding claim 13: 
Sylvan discloses the imaging display device according to claim 1, wherein the display unit includes an organic light emitting diode (LED) or an inorganic LED as a light emitting element (see paragraph 16).
Regarding claim 18: 
Sylvan discloses an imaging display device (see Fig. 1) comprising: 
a first imaging unit, including a plurality of photoelectric conversion elements, configured to acquire first image information (see Fig. 1, outward facing image sensor 18B; also see paragraph 32, “Through the process of rendering, a view of the scene from a camera angle oriented along the user perspective is rasterized as two dimensional pixel data to a frame buffer”; the “two dimensional pixel data” implies that the camera includes a plurality of photoelectric conversion elements); 
a second imaging unit, including a plurality of photoelectric conversion elements, configured to acquire second image information (see Fig. 1, the second outward facing image sensor 18B; the second camera would inherently capture a second image information); 
a processing unit configured to process the first image information and the second image information, and generate third image information (see Fig. 1; processor 16 and processing device 20 correspond to a processing unit; also see paragraph 18; the images captured by the cameras are provided to the processor 16 in order to generate the composite image); 
a display unit configured to display an image that is based on the third image information from the processing unit (see Fig. 1, display unit 14; also see Fig. 6); and 
a pupil detection unit configured to acquire vector information on a pupil (see Fig. 1, inward facing image sensors 18C), 
wherein the processing unit generates the third image information by processing the first image information and the second image information based on the vector information on the pupil (see paragraphs 45 and 53).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sylvan in view of Narayanaswami et al. (US 2020/0019782; hereinafter Narayanaswami).
Regarding claim 2: 
Sylvan discloses all the features in claim 1.  Sylvan does not expressly disclose the imaging display device, wherein vector information on the imaging unit and the pupil includes a distance between the imaging unit and the pupil.
In the same field of endeavor, Narayanaswami discloses an imaging display device, wherein vector information on the imaging unit and the pupil includes a distance between the imaging unit and the pupil (see paragraph 35; Sylvan uses the distance between the eye and the camera to modify the viewpoint/perspective). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the imaging display of Sylvan such that the vector information on the imaging unit and the pupil includes a distance between the imaging unit and the pupil as taught by Narayanaswami. One of ordinary skill in the art would have been motivated to do this because image would look like as if the cameras were in the same place as the eye (see Narayanaswami, paragraph 35). 
Regarding claim 4: 
Sylvan discloses all the features in claim 1.  Sylvan further discloses the imaging display device, further comprising: 
a second imaging unit different from the imaging unit (see Fig. 1 and paragraph 18; the second outward image sensor 18B), 
wherein the pupil detection unit includes a function of detecting a line of sight (see paragraph 20; gaze direction or gaze vector corresponds to a line of sight), and wherein, based on the detected line of sight, the processing unit uses first image information on any of the imaging unit, the second imaging unit (see Fig. 3; the input device 18 includes images from the outward cameras and the detected user’s gaze direction to generate the composite image).
Sylvan does not disclose a third imaging unit.  However, in the same field of endeavor, Narayanaswami discloses an imaging device, comprising a third imaging unit (see paragraph 35; the HMD includes 4 cameras). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the imaging display of Sylvan to include a third imaging unit as taught by Narayanswami.  The combination would have yielded a predictable result of providing improved image that closely represent the point of view of the user. 
Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sylvan in view of Nalla et al. (US 2018/0084647; hereinafter Nalla). 
Regarding claim 5: 
Sylvan discloses all the features in claim 1.  Sylvan does not discloses the imaging display device, wherein the imaging unit includes a backside illuminated complementary metal-oxide semiconductor (CMOS) image sensor. 
However, in the same field of endeavor, Nalla discloses an imaging display device (see Fig. 1, HMD 104), wherein the imaging unit includes a backside illuminated complementary metal-oxide semiconductor (CMOS) image sensor (see Fig. 2, paragraphs 28 and 38).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the imaging display device of Sylvan such that the imaging unit includes a backside illuminated complementary metal-oxide semiconductor (CMOS) image sensor as taught by Nalla.  One of ordinary skill in the art would have been motivated to do this because imaging unit comprising a backside illuminated complementary metal-oxide semiconductor (CMOS) image sensor provides an ultra-compact image sensor assembly, having a reduced height and planar dimensions, enables the implementation of thinner profile image-capable devices (see Nalla, paragraph 19). 
Regarding claim 14: 
Sylvan discloses all the features in claim 1.  Sylvan does not disclose the imaging display device, wherein, in the imaging unit, a substrate on which the plurality of photoelectric conversion elements is disposed, and a substrate on which a circuit configured to process a signal from the plurality of photoelectric conversion elements is disposed are stacked.
In the same field of endeavor, Nalla discloses an imaging display device, wherein, in the imaging unit, a substrate on which the plurality of photoelectric conversion elements is disposed (see Figs. 2-3 and paragraphs 28 and 38; image sensor 316 is a CMOS sensor that is disposed on a silicon layer (i.e., a substrate)), and a substrate on which a circuit configured to process a signal from the plurality of photoelectric conversion elements is disposed are stacked (see Fig. 2-3; the image sensor 212 or 316 is disposed on the PCB 128 or 302; PCB includes a substrate in which the circuits are mounted on).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the imaging display device of Sylvan such that in the imaging unit, a substrate on which the plurality of photoelectric conversion elements is disposed, and a substrate on which a circuit configured to process a signal from the plurality of photoelectric conversion elements is disposed are stacked as taught by Nalla.  One of ordinary skill in the art would have been motivated to do this because a reduced assembly height enables greater system design flexibility (see Nalla, paragraph 19). 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sylvan in view of Ando et al. (US 2020/0297270; hereinafter Ando). 
Regarding claim 6: 
Sylvan discloses all the features in claim 1.  Sylvan does not discloses the imaging display device, wherein the imaging unit includes a photon counting sensor.
However, in the same field of endeavor, Ando discloses an imaging display device, wherein the imaging unit includes a photon counting sensor (see Fig. 11A and paragraph 189). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the imaging display device of Sylvan such that the imaging unit includes a photon counting sensor as taught by Ando.  One of ordinary skill in the art would have been motivated to do this because it has been demonstrated by Ando that photon counting sensor is an art recognized equivalent of an imaging sensor for HMD, and the use such sensor to capture image would be within the level of ordinary skill in the art. 
Claims 7, 8, 16, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sylvan in view of Young et al. (US 2019/0354173; hereinafter Young). 
Regarding claim 7: 
Sylvan discloses all the features in claim 1.  Sylvan does not disclose the imaging display device, wherein the processing unit includes an artificial intelligence (AI) unit. 
However, in the same field of endeavor, Young discloses an imaging display device, wherein the processing unit includes an artificial intelligence (AI) unit (see Fig. 1 or 4A; the prediction engine is a processing unit that utilizes artificial intelligence; also see paragraph 72).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the imaging display device of Sylvan such that the processing unit includes an artificial intelligence (AI) unit as taught by Young.  One of ordinary skill in the art would have been motivated to do this because it is possible to accurately predict the landing point of the gaze of the user during or at the end of a saccade; hence, faster update of the image at the region can be realized (see paragraph 151). 
Regarding claim 8: 
Sylvan and Young disclose all the features in claim 7.  Young further discloses the imaging display device, wherein the AI unit includes a deep learning function (see Fig. 4A; deep learning 190). 
The motivation to combine Sylvan and Young is provided above in claim 7.
Regarding claim 16: 
Sylvan discloses a wearable device (see Fig. 1) comprising: 
	the imaging display device according to claim 1 (see claim 1 above); and 
	Sylvan does not disclose the wearable device comprising a power source unit configured to supply power to the imaging display device. 
	However, in the same field of endeavor, Young discloses a wearable device (see Fig. 1; HMD 102) comprising: 
	a power source unit configured to supply power to the imaging display device (see Fig. 9; battery 906 is a power source unit).
	Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the imaging display device of Sylvan to include a power source unit configured to supply power to the imaging display device as taught by Young. One of ordinary skill in the art would have been motivated to do this because the imaging display device can be made portable. 
	Regarding claim 17: 
	Sylvan and Young disclose all the features in claim 16.  Young further discloses the wearable device further comprising an interface unit configured to perform wireless connection with an outside (see Fig. 9; WiFi 932 or Bluetooth 934 is an interface that performs wireless connection). 
	Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the imaging display device of Sylvan to further include an interface unit configured to perform wireless connection with an outside as taught by Young.  One of ordinary skill in the art would have been motivated to do this because imaging display device made be made to wireless connect with other devices; hence improving user experience. 
	Regarding claims 19 and 20: 
	Claims 19 and 20 recite similar limitations as in claims 16 and 17, respectively.  Accordingly, the combination of Sylvan and Young disclose all the features in claims 19 and 20 in the similar manner as discussed above in claims 16 and 17, respectively. 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sylvan in view of Hicks (US 2020/0296310; hereinafter Hicks). 
Regarding claim 12: 
Sylvan discloses all the features in claim 1.  Sylvan does not disclose the imaging display device, wherein the plurality of photoelectric conversion elements can detect light in a visible light region and a near-infrared light region, and wherein the processing unit performs processing of converting information in the near-infrared light region that is included in the first image information, into information in the visible light region.
However, Hicks discloses an imaging device, wherein the plurality of photoelectric conversion elements can detect light in a visible light region and a near-infrared light region (see Fig. 1 and paragraph 22, camera 108 detects light in the visible range and lidar scanner 104 detects light in a near-infrared region), and 
wherein the processing unit performs processing of converting information in the near-infrared light region that is included in the first image information, into information in the visible light region (see Fig. 1 and paragraph 26-27; fusion 116 fuses the images from the camera and the lidar together to track stationary and moving objects).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the imaging display device of Sylvan such that the plurality of photoelectric conversion elements can detect light in a visible light region and a near-infrared light region, and wherein the processing unit performs processing of converting information in the near-infrared light region that is included in the first image information, into information in the visible light region as taught by Hicks. One of ordinary skill in the art would have been motivated to do this because objects can be accurately tracked and/or detected in the environment. 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sylvan in view of Yerli (US 2017/0075858). 
Regarding claim 15: 
Sylvan discloses all the features in claim 1.  Sylvan further discloses the image display device, wherein at least three chips including a first chip on which the imaging unit is disposed, a second chip on which the display unit is disposed, and a third chip on which the pupil detection unit is disposed (see Fig. 1; the HMD 10 inherently includes a first chip corresponding to the outward facing cameras 18B, a second chip corresponding to the display unit 14, and a third chip corresponding to the inward facing cameras 18C). 
Sylvan does not discloses the three chips are stacked. 
	However, Yerli discloses a device, wherein at least three chips are stacked (see Fig. 7C and paragraph 98). 
	Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the imaging display device of Sylvan such that the three chips are stacked as taught by Yerli.  One of ordinary skill in the art would have been motivated to do this because stacked configuration is advantageous in space-constrained environments, and the complexity of the printed circuit board and overall design may be greatly reduced (see paragraph 44). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lin et al. (US 10,616,568) discloses a HMD comprising outward facing camera to capture image of surrounding and eye tracking cameras to track user’s gaze. 
	Silverstein (US 10,979,685) teaches a focusing for virtual and augmented reality system. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 517-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIXI C SIMPSON/Primary Examiner, Art Unit 2625